Case 1:20-cv-00763-DDD-JPM Document 29 Filed 12/23/20 Page 1 of1PagelD #: 316

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
SUKHDEV SINGH, CIVIL DOCKET NO. 1:20-CV-763-P
Petitioner
VERSUS JUDGE DRELL
D. C. COLE, ET. AL, MAGISTRATE JUDGE PEREZ-MONTES
Respondents
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 24), and after a de novo review of the record
including the Objection filed by Petitioner (ECF No. 26), and having determined that
the findings and recommendation are correct under the applicable law;

IT IS ORDERED that the Motion for Temporary Restraining Order (ECF No.

1) is DENIED and the Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241
(ECF No. 1) is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.
THUS DONE AND SIGNED in Chambers in Alexandria, Louisiana, this 2D Pe

day of December, 2020.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
